OVERTON, Justice.
This is a petition to review Griffin v. State, 474 So.2d 1266 (Fla. 5th DCA 1985), which directly conflicts with our decision in State v. Jackson, 478 So.2d 1054 (Fla.1985). We have jurisdiction. Art. V, § 3(b)(3), Fla.Const. We quash that portion of the *21district court’s opinion which states that Alphonse Griffin is entitled to be sentenced in accordance with the guidelines in effect at the time he committed the crimes. See Jackson. We approve the remainder of the decision.
It is so ordered.
BOYD, C.J., and ADKINS, McDONALD and BARKETT, JJ., concur.
EHRLICH, J., concurs specially with an opinion.
SHAW, J., dissents with an opinion.